Title: X. Secretary of State to the President, 17 February 1791
From: Jefferson, Thomas
To: Washington, George


            
              Feb. 17. 1791.
            
            The Secretary of state has the honor to send to the President three copies of a report and message relative to Kaskaskia, Kahokia and Prairie, to wit, one for each house, and one to be retained by the President.
            He sends also the original report which contains some things worthy the President’s reading, tho not mentioned in the report. The passages reported on are marked with a pencil.
          